DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 10/17/2022 amending claims 1, 2, 7 and 11-13; and adding new claims 14-18. Claims 1-18 are examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 
Specification
The amendment to specification filed on 10/17/2022 is acceptable and has been entered.

Claim Objections
Claim 14 is objected to because of the following informalities:  
in line 1 of claim 14, “of each” should be changed to - - of the or each - - to be consistent with terminology of claim 1 line 17; and 
in line 5 of claim 14, “of each” should be changed to - - of the or each - - to be consistent with terminology of claim 1 line 17.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, the limitation “means for circulating the liquid” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “circulating the liquid” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: pumping device or pump (see p. 14, ll. 18-19); and feed ramp, collection ramp, arm and oil line (identified in amendments pages 8 and 11 of specification filed on 10/17/2022 supported by originally filed claim 1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a collector or a feed ramp” in lines 17-18. This structure is already included in the recitation “means for circulating the liquid” in line 13 (see Claim Interpretation section above and applicant remarks filed on 10/17/2022) wherein a feed ramp is interpreted as a type of collector.  Therefore, it is unclear if the lines 17-18 collector(s) or feed ramp(s) 1) refers to the feed ramp(s) of line 13, or 2) is/are additional collector(s) or feed ramp(s).
Claim 8 recites “said liquid intake of the inner network of pipes is connected to a feed ramp”.  It is unclear if the claim 8 feed ramp 1) refers to the claim 1 feed ramp, or 2) is additional feed ramp.
The metes and bounds of the claim 15 recitation “wherein each inner network of pipes is fluidly connected in series to an outer network of pipes called an associated outer network of pipes such that at least one liquid outlet of the inner network of pipes is fluidly connected to at least one liquid intake of the associated outer network of pipes” is not clear in light of applicant fig. 8.  The claim is interpreted as - -wherein each inner network of pipes is fluidly connected in series to [[an]] a respective outer network of pipes called an associated outer network of pipes such that at least one liquid outlet of [[the]] each inner network of pipes is fluidly connected to at least one liquid intake of the respective associated outer network of pipes - -.
Claim 15 recites “first collector or a first feed ramp” regarding the inner network of pipes.  It is unclear if the claim 15 first collector or feed ramp 1) refers to the claim 1 collector or feed ramp, or 2) is additional collector or feed ramp.
Claim 16 recites “at least one collector”.  It is unclear if the claim 16 collector(s) 1) refers to the claim 1 collector, or 2) are additional collectors.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 – 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8387362 B2 (Storage) in view of Pub. No. US 20090165995 A1 (Bajusz) and US Patent 5228643 (Manda).
Regarding claim 1, Storage discloses (see fig. 4 below; and figs. 8 and 9) a propulsion assembly 10 for aircraft (see col. 3, l. 20), comprising a turbomachine 10 surrounded by a fan nacelle (42, see also col. 10, l. 17) comprising an annular air intake lip (at 28 in fig. 1) extending around the turbomachine by two annular walls, inner (inwards of “300” in fig. 8; also labeled “201” in in fig. 8) and outer (outwards of “300” in fig. 8; also labeled “205” in fig. 9), respectively, configured to be swept across by air flows at least when the aircraft is in flight (airflow flows through bypass duct 40 in fig. 1 and outward of lip 28 in fig. 1 when aircraft is in flight), wherein:
said inner wall 201 comprising or supporting at least one inner network of pipes (see pipes at 232 in fig. 4 such that pipes at 232 extend circumferentially along the circumferential length of manifold 202 between for example a first end 210 and second end 212 shown in fig. 3; see also col. 4, ll. 18-20; wherein pipes 232 are a part of heat exchanger 130 and supported by inner wall 201 as shown in fig. 4 wherein inner wall at 201 is partially formed by inner portion of manifold 232 as shown by annotation in fig. 4 below), or said outer wall at 205 comprising or supporting at least one outer network of pipes (see pipes at 232 of heat exchanger 130 shown in fig. 4 however the heat exchanger 130 is supported by the outer wall 205 as shown in fig. 9 and discussed in col. 2, ll. 10-12 and 25-30 wherein outer wall at 205 is partially formed by an outer portion of manifold 232 when heat exchanger 130 is on outer wall 205; this is shown conceptually in the combination of portions of figs. 4, 8 and 9 in the “Response to Arguments” section of the final office action mailed on 06/16/2022), the at least one inner network of pipes and the at least one outer network of pipes 232 being configured to transport a liquid (as shown in fig. 2 heated oil from engine is pumped via pump 112 to heat exchanger 130 in nacelle 42; see also col. 2, ll. 60-65) in contact with said inner wall or said outer wall to form air-liquid heat exchangers 130 respectively inner (see figs. 3, 4 and 8) or outer (see figs. 3, 4 and 9), the pipes at 232 in fig. 4 below of each inner or outer heat exchanger 130 being connected in parallel with each other (see fig. 4 showing parallel pipes 232 connected together by radial sidewalls between openings at 232 in fig. 4; the parallel feature is also cited in col. 4, ll. 25-30);
	one of the inner network of pipes at 232 (in fig. 4 below) having at least one liquid outlet (see outlet 242 to heat exchanger 130 in fig. 3); at least one liquid intake (see inlet 242 of heat exchanger 130 in fig. 3) of one of the outer network of pipes at 232;
	the propulsion assembly comprises means (one or more of pumps 110 or 112 shown in fig. 2; feed ramp (210, 240) in fig. 3 wherein fig. 3 wherein feed ramp feeds collective pipes 232 from inlet 240 of feed ramp because feed ramp portion 210 is inlet end of manifold 202 shown in fig. 4 that houses pipes at 232; arm, see strut just radially inward of “300” in fig. 1, the arm “for the passage of ancillaries”, see specification p. 11, l. 17-18, wherein the arm of Storage is capable of including ancillaries; oil lines are shown in Storage fig. 2 from pump 110 to heat exchanger 130 and also from source 120 to pump 110 for example); in accordance with 35 USC 112(f); see “Claim interpretation” section above) for circulating the liquid, connected fluidly to at least one liquid intake (240 in fig. 3 and just downstream of valve 132 in fig. 2) of at least one of the inner network of pipes 232 ((of the heat exchanger 130 of the embodiment of fig. 8) for its liquid supply (of heated oil from engine 10 in fig. 2 shown by dashed lines); at least one liquid outlet (242 in fig. 3 and just upstream of valve 134 in fig. 2) of at least one of the outer network of pipes 232 (of the heat exchanger 130 of the embodiment of fig. 9) for the recovery of the liquid, wherein the pipes of the or each inner networks are fluidly supplied in parallel by a collector or a feed ramp (feed ramp (210, 240) in fig. 3 wherein fig. 3 represents the network of pipes of the inner wall and wherein feed ramp feeds collective pipes 232 from inlet 240 of feed ramp because feed ramp portion 210 is inlet end of manifold 202 shown in fig. 4 that houses pipes at 232) arranged in an annular space (see annular space at “300” in fig. 8; see supply lines shown in annular space in fig. 8 that lead to heat exchanger 130 wherein instant supply lines supply inlet portion 240 of feed ramp (210, 240) of fig. 3; therefore feed ramp portion 240 extends through annular space, this is consistent with originally filed applicant specification p. 13, ll. 1-3) of the fan nacelle 42 defined between the inner wall and the outer wall of the fan nacelle.  Storage does not disclose the inner network of pipes having at least one liquid outlet connected in series with at least one liquid intake of one of the outer network of pipes; and the pump connected to both the liquid intake of the inner network of pipes and the liquid outlet of the outer network of pipes (Storage discusses heat exchangers on both the inner 201 and outer walls 205 in col. 6, ll. 40-50 and in col. 3, ll. 33-36, in order to optimize cooling capacity but does not specifically disclose both in the same embodiment).

    PNG
    media_image1.png
    593
    920
    media_image1.png
    Greyscale
[AltContent: textbox (inner wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (network of pipes at 232)][AltContent: arrow][AltContent: arrow][AltContent: textbox (radially outer surface)][AltContent: arrow][AltContent: arrow]
Bajusz teaches (see fig. 2; and fig. 3 below) a gas turbine 10 and further teaches an inner network of pipes (see pipes 431 at inner wall 163) connected in series (see fig. 3 below) with an outer network of pipes (see pipes 431 at outer wall 162);

    PNG
    media_image3.png
    336
    634
    media_image3.png
    Greyscale
[AltContent: textbox (two examples of pipes of inner wall 162 connected in series with pipes of outer wall 162 )][AltContent: arrow][AltContent: textbox (first inner collector )][AltContent: arrow][AltContent: textbox (second outer collector )][AltContent: arrow][AltContent: arrow]
and Manda teaches a gas turbine engine with heat exchanger 10 of leading edge of wing at 12 and further teaches a network of pipes 28 as shown in fig. 2 in each of inner and outer walls (parallel pipes 28 extend from inlet manifold 20 to outlet manifold 22, see fig. 1 below) wherein and a pipe 28 of an inner wall (at 28) having at least one liquid outlet connected in series with at least one liquid intake of a pipe of the outer wall (at 12) (see fig. 1 below).

    PNG
    media_image5.png
    427
    849
    media_image5.png
    Greyscale
[AltContent: textbox (a pipe of an inner wall having liquid outlet connected in series with liquid intake of a pipe of the outer wall)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Storage with the inner network of pipes having at least one liquid outlet connected in series with at least one liquid intake of one of the outer network of pipes; and the pump connected to both the liquid intake of the inner network of pipes and the liquid outlet of the outer network of pipes as taught by Bajusz and Manda in order to facilitate increasing cooling capacity to accommodate modern engines in an and to prevent icing on both inner and outer surfaces of nacelle (Bajusz pars. 6 and 15) and to provide higher temperature oil coolant to inner surface of nacelle (such that the higher temperature coolant had not been just previously used to cool the outer surface) to alleviate ice injection into engine intake (Manda col. 1, ll. 65-70).
As to claim 4, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses said inner and outer networks of pipes have a generally curved or annular shape (see fig. 4 above wherein pipes at 232 are curved extending circumferentially).  Bajusz and Manda as applied to Storage result in said outer network of the pipes (pipes at 232 of heat exchanger 130 in fig. 9) extends around the inner network of pipes (pipes 232 of heat exchanger 130 in fig. 8) because both network of pipes are in the same nacelle 42 and therefore in the vicinity or near each other.
As to claim 5, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses wherein the inner and outer networks of pipes are segmented and each comprises at least two sectors (see col. 3, ll. 60-64).  Therefore Storage discloses the inner network of pipes shown in fig. 3 may be segmented to cover the same circumferential length and similarly for the outer network of pipes.
As to claim 6, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Bajusz and Manda as applied to Storage discussed in the claim 1 analysis above result in said at least one liquid outlet of the inner network of pipes (see outlet 242 of heat exchanger 130 in fig. 3 regarding the heat exchanger 130 in fig. 8) is connected to said at least one liquid intake of the outer network of pipes (see intake 240 of heat exchanger 130 in fig. 3 regarding the heat exchanger 130 in fig. 9)  by at least one collector (the liquid outlet of inner pipes being connected to the liquid intake of outer pipes is already discussed in the claim 1 analysis above; Storage further teaches in fig. 3 a collector being the portion of manifold 202 at 210 and 212 wherein oil that enters or exits each of the parallel pipes 232 collects).
As to claim 7, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses at least one liquid outlet of the network of pipes of the inner wall (at 242 in fig. 3 wherein fig. 3 represents the network of pipes of inner wall) is connected to a first inner collector and said at least one liquid intake of the network of pipes of the outer wall (at 240 in fig. 3 wherein fig. 3 represents the network of pipes of outer wall wherein the fins at 130 in fig. 9 are directed radially outward in accordance with Storage col. 2 ll. 10-12 and 25-30) is connected to a second outer collector (heat exchanger 130 of each network of pipes (i.e., inner wall and outer wall) includes a collector at each of the inlet and the outlet of network of pipes of each heat exchanger 130, the collector being the portion of manifold 202 at 210 and 212 (see fig. 3) wherein oil that enters or exits each of the parallel pipes 232 collects; the collector is the equivalent of structure 310 or 322 in fig. 5).  Bajusz and Manda as applied to Storage discussed in the claim 1 analysis above result in said first and second collectors being connected together (the inner and outer network of pipes are connected together as discussed in the claim 1 analysis above; see inner and outer collector annotations in Bajusz fig. 3 above).
As to claim 8, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses said liquid intake of the inner network of pipes is connected to a feed ramp (feed ramp 210 in fig. 3 wherein fig. 3 represents the network of pipes of the inner wall and wherein feed ramp 210 is inlet to collective pipes 232 from inlet 240 because feed ramp is inlet end of manifold 202 shown in fig. 4 that houses pipes at 232); lubrication is channeled into parallel pipes at 232 from a single supply 240; see col. 6, ll. 17-23) and said liquid outlet of the outer network of pipes is connected to a collection ramp (collection ramp 212 in fig. 3 wherein fig. 3 represents the network of pipes of the outer wall; lubrication is channeled collected from parallel pipes at 232 into a single outlet 242; see col. 6, ll. 17-23; collection ramp 212 is outlet end of pipes at 232 and manifold 202).
As to claim 9, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage does not disclose at least one sheet metal is mounted and fixed to each of said inner and outer walls and is shaped to define said inner network of pipes and said outer network of pipes, respectively.
Bajusz further teaches (see pars. 57 and 58) sheet metals are mounted and fixed to each of said inner and outer walls and is shaped to define an inner network of pipes and an outer network of pipes (corrugated plate 439 (see fig. 8) can form channels 431 of heat exchanger 40; the corrugated plate 439 being sandwiched between plates 437 and 439 and affixed to wall 162 and/or 163 of nacelle (see pars. 57 and 58) and  wherein plate can be sheet metal (see par. 58, bottom)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Storage in view of Bajusz and Manda with sheet metals are mounted and fixed to each of said inner and outer walls and is shaped to define said inner network of pipes and said outer network of pipes, respectively as taught by Bajusz in order to facilitate light and strong structure with improved heat exchange properties (see Bajusz par. 57, bottom).
As to claim 10, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses collectors and/or ramps are mounted and fixed to said inner and outer walls (collectors at 210 in fig. 3 of each of the inner and outer network pipes are mounted or fixed to the inner 201 and outer 205 wall, respectively, (see manifold 202 mounted to inner wall 201 regarding heat exchanger 130 in fig. 4; one of ordinary skill when understand that the collector of outer network of pipes is mounted to the outer wall 205 regarding heat exchanger 130 of fig. 9; see Storage col. 2, ll. 10-12 and 25-20).
As to claim 11, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses (see expanded portion of fig. 4 below and combination of portions of figs. 4, 8 and 9 below) the at least one inner network of pipes (at 232 in fig. 4 below) of the nacelle 42 and the at least one outer network of pipes (at 232 in fig. 4 below; also see col. 2, ll. 10-12 and 25-20) of the nacelle 42 are each arranged between the inner wall and the outer wall of the nacelle (it is noted the combination of Storage with Bajusz and Manda results in teaching the between feature because both the inner and outer network of pipes are in the same nacelle 42 (see annotated figures below)).

    PNG
    media_image7.png
    297
    537
    media_image7.png
    Greyscale
[AltContent: textbox (network of pipes)][AltContent: arrow][AltContent: connector][AltContent: textbox (inner wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (portion of manifold 232 of heat exchanger 130 forming a portion of  inner wall)][AltContent: arrow][AltContent: textbox (radially outward surface of inner wall)][AltContent: arrow][AltContent: arrow]

    PNG
    media_image9.png
    141
    114
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    140
    437
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    415
    608
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    162
    117
    media_image12.png
    Greyscale
[AltContent: textbox (fins)][AltContent: arrow][AltContent: arrow][AltContent: textbox (outer wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (inner wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (outer network of pipes (see col. 2, ll. 10-12 and 25-30))][AltContent: arrow][AltContent: arrow][AltContent: textbox (inner network of pipes)][AltContent: arrow][AltContent: arrow][AltContent: textbox (radially inner surface)][AltContent: arrow]

As to claim 12, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses the at least one inner network of pipes is comprised or supported by a radially outwardly surface of the inner wall (see annotated portion of fig. 4 above and col. 2, ll. 10-12 and 25-20) and the at least one inner network of pipes is comprised or supported by a radially inwardly surface of the outer wall of the nacelle (this is shown conceptually in annotated combined portions of figures 4, 8 and 9 above).
As to claim 13, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses the nacelle surrounds a fan 12 of the turbomachine (see fig. 1).
As to claim 14, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses the pipes of the or each inner heat exchanger 130 (see fig. 4 above) are connected fluidly (at feed ramp portion 210 in fig. 3 wherein “one” supply (i.e. feed ramp portion 240 in fig. 3) supplies all pipes 232, see col. 5, ll. 4-23, via feed ramp portion 210) to each other in parallel (pipes 232 are “parallel channels”, see col. 4, ll. 27-30), such that for the or each inner heat exchanger 130 all the liquid outlets of the pipes of one network of the inner wall are connected fluidly to each other (at collection ramp portion 212 of collection ramp (212, 242) shown in fig. 3) and all the liquid inlets of the pipes 232 of one network 130 of the inner wall 201 are connected fluidly to each other (at feed ramp portion 210 of feed ramp (210, 240) shown in fig. 3) and wherein the pipes 232 of each outer heat exchanger 130 are connected in parallel (pipes 232 are “parallel channels”, see col. 4, ll. 27-30) with each other such that such that for the or each outer heat exchanger 130 all the liquid outlets of the pipes 232 of one network 130 of the outer wall are connected fluidly to each other (at collection ramp portion 212 of collection ramp (212, 242) shown in fig. 3 but applicable to heat exchanger 130 of outer wall for example in fig. 9 and discussed in col. 4, ll. 5-10) and all the liquid inlets of the pipes of one network of the outer wall are connected fluidly to each other (at feed ramp portion 210 of feed ramp (210, 240) shown in fig. 3 but applicable to heat exchanger 130 of outer wall for example in fig. 9).
Regarding claim 17, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses the heat exchangers 130 of a same inner wall 201 or a same outer wall are connected fluidly (by the heat exchange fluid in pipes 232 or by the air in space surrounding the two heat exchangers 130 mounted end to end)  to each other in series (segmented heat exchangers 130 are connected end to end; see col. 4, ll. 60-65) or in parallel.
Regarding claim 18, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage further discloses a radially outer surface (see 201 and “inner wall” in fig. 4 above regarding the claim 1 analysis)  of the inner wall (see fig. 4 above regarding the claim 1 analysis) comprises or supports said at least one inner network of pipes 232 and a radially inner surface of said outer wall comprises or supports said at least one outer network of pipes (see combination of portions of figs. 4, 8 and 9 above regarding claim 11 analysis).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storage in view of Bajusz and Manda, as applied to claim 1 above, and further in view of Pub. No. US 20130177410 A1 (Eleftheriou).
As to claim 2, Storage in view of Bajusz and Manda teach the current invention as claimed and discussed above.  Storage does not disclose the turbomachine is connected to the nacelle by at least one tubular arm for passage of ancillaries, said at least one liquid intake of the inner network of pipes and said at least one liquid outlet of the outer network of pipes being located at the level of the arm.
Eleftheriou teaches a turbomachine (par. 11, top) is connected to a nacelle 10 by at least one tubular arm 42 for passage of ancillaries (par. 21, bottom: “air/oil service lines” for air/oil systems in nacelle, see pars. 2, bottom and par. 21), said ancillaries being located at the level of the arm (oil lines are within arm and therefore at the arm level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Storage in view of Bajusz and Manda with the turbomachine is connected to the nacelle by at least one tubular arm for passage of ancillaries, said at least one liquid intake of the inner network of pipes and said at least one liquid outlet of the outer network of pipes being located at the level of the arm as taught by Eleftheriou in order to facilitate using space inside arm for routing or oil lines and permitting inspection of oil lines (Eleftheriou pars. 2 and 21).

Claim 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storage in view of Bajusz, Manda and Eleftheriou, as applied to claim 2 above, and further in view of US Patent 3797561 (Clark).
As to claim 3, Storage in view of Bajusz, Manda and Eleftheriou teach the current invention as claimed and discussed above. Storage does not disclose said arm is located at 12 o'clock by analogy with the dial of a clock.
Clark teaches a turbomachine (see fig. 1) including a passage of ancillaries tubular arm 20 said arm is located at 12 o'clock by analogy with the dial of a clock (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Storage in view of Bajusz, Manda and Eleftheriou with said arm is located at 12 o'clock by analogy with the dial of a clock as taught by Eleftheriou in order to facilitate providing access to oil tank at lower portion or engine where oil settled due to gravity (see Clark col. 2, ll. 35-40).
Regarding claim 16, Storage in view of Bajusz, Manda, Eleftheriou and Clark teach the current invention as claimed and discussed above.  Storage further teaches said at least one liquid outlet of the inner network of pipes is connected to said at least one liquid intake of the outer network of pipes (this is taught by Storage in view of Bajusz and Manda in the claim 1 analysis above) by at least one collector (collector can be a structure that connects the inner network of pipes and the outer network of pipes; the teachings of Bajusz in the claim 1 analysis above include such a structure; see “two examples” in fig. 3 above of Bajusz).  The collector of Bajusz applied to Storage results for example in the collector being located at “A” in fig. 8 below because oil leaving the inner heat exchanger 130 is routed to the outer heat exchanger 130 of Storage in view of Bajusz, Manda, Eleftheriou and Clark. Storage does not explicitly disclose said at least one collector is located at 6 o'clock by analogy with the dial of a clock.

    PNG
    media_image17.png
    567
    1031
    media_image17.png
    Greyscale
[AltContent: textbox (A)][AltContent: arrow][AltContent: textbox (B)][AltContent: arrow]
Storage teaches a collector of a heat exchanger 300 is located at 6 o'clock by analogy with the dial of a clock (see location B in fig. 8 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Storage in view of Bajusz, Manda, Eleftheriou and Clark with said at least one collector is located at 6 o'clock by analogy with the dial of a clock as taught by Storage in order to facilitate proving a location for collector more accessible by maintenance workers by locating heat exchanger 130 structures in alternate locations (see Storage col. 3, l. 55).

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: prior art was not found teaching “said inner wall comprises or supports a plurality of inner networks of pipes and said outer wall comprises or supports a plurality of outer networks of pipes, wherein each inner network of pipes is fluidly connected in series to an outer network of pipes called an associated outer network of pipes such that at least one liquid outlet of the inner network of pipes is fluidly connected to at least one liquid intake of the associated outer network of pipes, and wherein for all inner networks at least one liquid intake of each inner networks is fluidly supplied in parallel by a first collector or a first feed ramp and for all outer networks at least one liquid outlet of each outer network is fluidly connected in parallel to a second collector or a second feed ramp” that could be reasonably applied to closest prior art Storage in view of Bajusz and Manda.  Pub. No. US 2017/0184024 A1 appears to teach a series/parallel configuration of heat exchangers in figs. 11 and 12.  However the configuration is not in a fan nacelle.  Further there was no good reason to implement such a configuration and it was not clear if such an implementation is reasonable.  For example Storage includes other techniques to vary heat exchange methods such as heat exchangers 130 in the core nacelle 203 (see figs 1 and 9) without adding additional complexity and piping of a series/parallel configuration that adds additional maintenance.  It is also not clear if such an implementation is consistent with the de-icing motivation relied upon to make the combination under 35 USC 103 in claim 1.  Such an implementation may result in uneven application of heat circumferentially at the fan nacelle.


Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For example, applicant argues that the teachings of Bajusz are not applicable because Bajusz heat exchangers are located in a core nacelle rather than in a fan nacelle.  In response both a core nacelle and a fan nacelle are exposed to cooling ambient air flow via the inlet of a turbofan engine wherein the ambient air flow provides cooling properties.  Therefore the teachings can of Bajusz are applicable.  This is evidenced by the Storage that discusses heat exchangers 130 at forward locations in each of the fan nacelle 42 and the core nacelle 44 (see Storage fig. 9).
Applicant argues that there is no reason to combine.  In response including heat exchangers on the inner and outer wall of the fan nacelle of Storage increases the cooling capacity of Storage without placing additional heat exchanger structures in the bypass air flow path at 50 in fig. 1 of Storage that can obstruct the bypass air flow.  For example see heat exchanger 14 in fig. 1C of US 2007/0264133 A1 that obstructs bypass air flow.  Further under KSR the combination of known elements to yield predictable results is typically an obvious arrangement.  For example combining the heat exchanger 130 of the inner wall with the heat exchanger 130 of outer wall, each disclosed by Storage, provides the ability to provide additional cooling compared to heat exchanger on just one of the walls. 
Applicant argues that Manda is not applicable because Manda does not teach a network of tubes on both an inner and outer wall of a nacelle.  In response Manda is only used to teach the concept of having at least one liquid outlet of an inner wall connected in series with at least one liquid intake of an outer wall.  Although Manda’s embodiment illustrates a leading edge of a wing in fig. 1, Manda’s teachings are applicable to a fan nacelle.  First Manda explicitly discusses engine nacelles in col. 1, ll. 55-60 and second a leading edge of the wing encounters cooling ambient air flow in a similar manner to a leading edge of a nacelle (in addition Storage states in col. 3, ll. 30-35 that heat exchangers 130 can be at any axial location of the nacelle).  Manda’s teachings applied to Storage in view Bajusz results in the heated oil from the engine being cooled at the inner wall of the fan nacelle of Storage before being cooled at the outer wall of the fan nacelle of Storage.  This has the benefit of the warmer oil curing ice located on the inner wall before of the fan nacelle before the ice can be ingested by the engine resulting in decreased performance or damage to the engine.
Applicant argues that there is not a teaching connecting the inner network of pipes of Storage with the outer network of pipes of Storage.  One of ordinary skill when viewing Bajusz would understand a teaching of flowing a heat exchange fluid between a network of pipes of an inner wall and a network of pipes of an outer wall of a nacelle.  Manda adds that it is beneficial for deicing to flow the heat exchange fluid in the direction from the inner wall to the outer wall.  Storage teaches the configuration of the network of pipes in each of the inner and outer walls of a fan nacelle.
Applicant argues that a feed ramp is not disclosed within annular space of nacelle.  In response heat exchange fluid or heated oil is fed or ramped into pipes 232 via feed ramp (240, 210).  Feed ramp portion 240 extends with annular space of nacelle.  See annotated figures 3, 4 and 8 of Storage below.  This is consistent with originally filed applicant specification page 13, ll. 1-12 wherein a portion of the structure that collects oil from the inner network of pipes or in other words inner heat exchanger and feeds the oil to the outer network of pipes is located within the inner space of the nacelle.

    PNG
    media_image19.png
    624
    984
    media_image19.png
    Greyscale
[AltContent: textbox (annular space radially outward of inner wall 201 of nacelle 42 wherein outer wall 205 of nacelle 42 is radially outward of mounting structure 270 below)][AltContent: arrow][AltContent: arrow]

    PNG
    media_image21.png
    679
    904
    media_image21.png
    Greyscale
[AltContent: textbox (feed ramp)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image22.png
    561
    1029
    media_image22.png
    Greyscale
[AltContent: textbox (heated oil from engine is fed to feed ramp portion 240 from within annular space of nacelle 24)][AltContent: arrow][AltContent: arrow][AltContent: textbox (annular space of nacelle 24)][AltContent: arrow][AltContent: textbox (heated oil fed to feed ramp portion 240)][AltContent: arrow]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741